Case: 18-10232      Document: 00515550733        Page: 1     Date Filed: 09/02/2020




            United States Court of Appeals
                 for the Fifth Circuit                         United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              September 2, 2020
                                No. 18-10232                     Lyle W. Cayce
                              Summary Calendar                        Clerk


 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Chad Emmett Rankin,

                                                       Defendant—Appellant.


                 Appeals from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:17-CR-172-1


 Before Haynes, Willett, and Ho, Circuit Judges.
 Per Curiam:*
        Chad Emmett Rankin appeals his 235-month, within-guidelines range
 sentence for illegally maintaining a drug-involved premises. He contends
 that in light of Amendment 810 to the Sentencing Guidelines, the district
 court erroneously denied him a guidelines reduction, under U.S.S.G. § 3E1.1,


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-10232      Document: 00515550733          Page: 2     Date Filed: 09/02/2020




                                   No. 18-10232


 for acceptance of responsibility based on its findings that Rankin (1) falsely or
 frivolously denied relevant conduct by objecting to the presentence report’s
 attributable drug quantity determination and (2) failed to comply with the
 court’s order to pay $500 per month toward his court-appointed counsel.
        Because Rankin failed to object to either the presentence report’s
 recommended denial or the district court’s actual denial of a § 3E1.1
 adjustment, we review the district court’s actions for plain error. See United
 States v. Mudekunye, 646 F.3d 281, 289 (5th Cir. 2011); see generally Puckett v.
 United States, 556 U.S. 129, 135 (2009). On the showing made, Rankin fails
 to demonstrate reversible plain error; he does not argue how any error by the
 district court in denying him a § 3E1.1 adjustment was clear or obvious under
 existing law, how the court’s error affected his substantial rights, or why the
 court’s plain error warrants the exercise of this court’s corrective discretion.
 See Puckett, 556 U.S. at 135. Nor does he cite any binding authority holding
 the denial of a § 3E1.1 reduction to be error based on materially similar facts.
 See United States v. Gonzalez, 792 F.3d 534, 538 (5th Cir. 2015).
         “[T]he burden of establishing entitlement to relief for plain error is
 on the defendant claiming it.” United States v. Dominguez Benitez, 542 U.S.
 74, 82 (2004). To that end, Rankin “has the burden to show” each plain
 error prong, United States v. Reyes, 300 F.3d 555, 558 (5th Cir. 2002),
 including that plain error affected his substantial rights, see Molina-Martinez
 v. United States, 136 S. Ct. 1338, 1343 (2016), and affects the fairness,
 integrity, or public reputation of judicial proceedings, see United States v.
 Andaverde-Tinoco, 741 F.3d 509, 523 (5th Cir. 2013). By failing to address
 these issues, Rankin has waived any argument that the district court’s denial
 of an acceptance-of-responsibility reduction amounted to reversible plain
 error. See United States v. Reagan, 596 F.3d 251, 254 (5th Cir. 2010).
        Accordingly, the judgment is AFFIRMED.




                                        2